Citation Nr: 1122470	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) from November 17, 2004 to January 21, 2008; and higher than 70 percent since January 22, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 17, 2004 to January 21, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1967 to September 1968.  Service records show that he was awarded a Vietnam Service Medal, Purple Heart, and a Combat Infantryman's Badge.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's claim for entitlement to an increased rating higher than 50 percent for PTSD.  This claim was received by the RO on November 17, 2004.  

As support for his claim, the Veteran testified at a videoconference hearing in September 2006, before an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is associated with the Veteran's claims folder.  In November 2008, the Board offered the Veteran another opportunity for a hearing before the Board, but he declined.  

On remand, in an April 2010 rating decision and supplemental statement of the case (SSOC), the Appeals Management Center (AMC) increased the rating for the Veteran's PTSD from 50 to 70 percent, but only retroactively effective from January 22, 2008, the date of a VA outpatient treatment note.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

FINDINGS OF FACT

1.  From November 17, 2004 to January 21, 2008, according to the medical and other evidence in the file, it is just as likely as not the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood.  In comparison, there is no objective evidence indicating it caused total occupational and social impairment during those years.

2.  Since January 22, 2008, however, when resolving all reasonable doubt in his favor, the Veteran's PTSD has caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From November 17, 2004 to January 21, 2008, resolving all reasonable doubt in his favor, the criteria are met for an even higher 70 percent rating for the PTSD, though no greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  Since January 22, 2008, however, resolving all reasonable doubt in his favor, the criteria have been met for a 100 percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, DC 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2004 and March 2009.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  And March 2006 and March 2009 letters complied with Dingess by also discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and most recently readjudicated his claim in the May 2010 SSOC - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured") because the claim has been readjudicated since providing all necessary VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements and testified at a hearing before the Board in September 2006.  The RO obtained his Social Security Administration disability (SSA) records, VA treatment records, and arranged for VA compensation examinations to assess the severity of his PTSD in January 2005 and July 2009.  

Notably, the Board primarily remanded this claim in January 2009 so the AMC could arrange for that additional July 2009 VA examination.  There was substantial compliance with this remand directive since the report of that examination contains the findings and additional information needed to determine whether the rating for the PTSD again should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to the claims.  Significantly, neither the Veteran nor his representative has identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that needs to be obtained.

Concerning his PTSD claim, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination was in July 2009.  But the Board finds that another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as assessing the severity of the PTSD-and indeed, keep in mind the Board is partially granting the Veteran's claim - increasing the rating for his PTSD to the maximum 100 percent, albeit only since January 22, 2008 (the date of a VA treatment record), but not for the preceding period of the appeal.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  So the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Higher Ratings for the PTSD

The Veteran's PTSD has been rated as 50-percent disabling from November 17, 2004 to January 21, 2008, and at 70 percent since January 22, 2008, under 38 C.F.R. § 4.130, DC 9411.  He is requesting an even higher 100 percent rating, so the maximum possible schedular evaluation.  

Regarding the procedural history of this case, in January 2009, the Board remanded the claim to the RO, via the AMC, for additional development and consideration.  It appears the Board's January 2009 disposition inadvertently mischaracterized the issue as an appeal for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The Board observes that in an unappealed April 2001 rating decision, the RO had already granted service connection for PTSD, at an initial 50 percent rating, effective from August 10, 2000.  Rather, the Veteran subsequently filed a claim for an increased rating for PTSD on April 17, 2004, so the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  This decision in Hart expanded the possibility of the staging of a rating to include cases even when the rating at issue is not the initial rating like in Fenderson.  So the Board is required to consider whether to stage the rating, regardless of whether it is the initial rating being contested following the granting of service connection or, instead, an attempt to obtain a higher, i.e., increased rating for a disability that was service connected at some earlier point in time.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  

A.  Entitlement to a Rating Higher than 50 percent from November 17, 2004 to January 21, 2008

Here, with resolution of all reasonable doubt in his favor, the evidence of record supports increasing the Veteran's rating assignment from 50 to 70 percent for the Veteran's PTSD for this period of the appeal.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, VA treatment records, SSA records and his January 2005 VA examination report.  

His SSA disability records confirm he initially retired due to orthopedic disabilities in approximately August 2001.  A VA psychiatric treatment note on November 30, 2004 diagnosed the Veteran with PTSD and assigned a GAF score of 60, indicative of moderate impairment or symptomatology.  DSM-IV at 46-47.  

Then, at his January 2005 VA examination, the Veteran reported he medically retired in 2001 due to his knee problems.  He complained of memory problems several times a day, some sleep impairment, depressive symptoms and anger outbursts, although the examiner objectively indicated these symptoms were generally improving and controlled with medication.  The examiner diagnosed PTSD with a GAF score of 65, for mild impairment.  Nonetheless, the examiner concluded that "[a]lthough his overall symptoms of PTSD are mild, he does seem to have an increase in intrusive memories triggered by the current war in Iraq."  Also, VA psychiatric treatment sessions, dated in March and August 2006, assessed the Veteran with an impression of "stable" PTSD.  

On the other hand, a statement from his former employer, dated in March 2006, suggests that the Veteran's recent history of PTSD symptoms was anything but stable.  Rather, this employer's statement detailed occasions of anger outbursts at work, when dealing with customers and supervisors.  Moreover, a January 2005 registered nurse's statement commented that the Veteran "...has become increasingly anxious and angry over the years."  

Also, May and July 2005 VA psychiatric treatment records noted the Veteran had "increased explosive anger" from his PTSD.  The July 2005 VA treatment record noted the Veteran's reported history of suicidal and homicidal thoughts.  And a May 2007 VA psychiatric treatment session assessed the Veteran's PTSD as "more irritable," exacerbated by the death of a PTSD group therapy member.  

Overall, despite some conflicting findings in his January 2005 VA examination report and VA psychiatric treatment reports, the Veteran exhibited symptomatology of increasing explosive anger, irritability, depression.  The Veteran also occasionally reported memory problems from intrusive memories from his PTSD, as well as suicidal and homicidal thoughts.  These types of symptoms, along with significant occupational impairment noted by his former employer, are contemplated by a higher 70 percent rating the Board is granting for this period of the appeal.  That is to say, the Board concludes this medical evidence is equally probative on whether the Veteran has severe versus just moderate social and occupational impairment on account of his PTSD.  And in this circumstance he is given the benefit of the doubt and it presumed that his PTSD is severe, thereby entitling him to the higher 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.

In addition to the medical evidence, the Board has considered the Veteran's and family members' assertions in support of his claim.  Statements from his wife, sister and son speak to the Veteran's increased violence, anger outbursts and depressive symptoms.  See January 2005 statements from his wife, sister and son.  He and his family members are competent, as laymen, to report on that as to which they have personal knowledge, such as sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).  

On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is 
multi-factorial, not just predicated on his lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Overall, then, the Veteran exhibits the type, frequency and severity of symptoms required for a higher rating of 70 percent, but not for an even higher 100 percent rating, the highest possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  The Board emphasizes that the January 2005 VA examiner found that the Veteran's PTSD was only mild in nature at that time, thus clearly not so severe as to cause total occupational and social impairment, as would warrant an even higher 100 percent rating.  And to the extent that his PTSD and associated symptoms impair or hinder the types of employment he can successfully maintain or undertake, his 70 percent rating is recognition of this.  38 C.F.R. § 4.1.  And this is especially true when, as here, the Veteran has a relatively high schedular rating in comparison to the other possible ratings.  In sum, the Board concludes there was no indication of total (versus severe) occupational and social impairment.  So a 70 percent rating, as opposed to the maximum 100 percent rating, is the most appropriate under 38 C.F.R. § 4.130, DC 9411, for this initial period.  

B.  Entitlement to a Rating Higher than 70 percent since January 22, 2008

Upon remand by the Board, the AMC arranged a VA PTSD examination in July 2009.  The examiner objectively found the Veteran has hypervigilance, exaggerated startle response, restricted feelings, sleep impairment, paranoia, fairly frequent suicidal thoughts, impaired judgment and thinking, poor concentration, depressed mood, anger, and impulsive hostility.  Importantly, the examiner commented that the Veteran suffers "major occupational and social impairment," noted the PTSD produces "extreme social isolation" and also indicated significant occupational impairment.  In that regard, the examiner stated, "[the Veteran] can no longer work because of knee problems.  His extreme anger prevents him from doing jobs where he would sit and have to interact with the public or with coworkers."  The examiner assigned a GAF score of 45, indicative of serious symptoms or serious impairment in social, occupational, or school functioning (e.g., unable to keep a job).  DSM-IV at 46-47 (italics added for emphasis).  

The Board's review of the evidence in the file reveals he has experienced worsening PTSD symptoms during this more recent period at issue, so much so that these symptoms now totally impact all areas of his life, including precluding his employability.  Indeed, he reported an increased state of PTSD symptomatology at a January 22, 2008 VA psychiatric treatment record, which noted his worsening irritability, anger and nightmares coinciding with anniversary dates of significant personal combat.  Resolving any doubt in favor of the Veteran, it appears that his  that the Veteran has total occupational and social impairment, for the period since January 22, 2008.  The Board finds that the Veteran's PTSD symptoms have become so severe as to warrant the maximum possible schedular rating of 100 percent.  

If, as here, the Board concedes the Veteran is incapable of obtaining and maintaining substantially gainful employment on account of the severity of his service-connected PTSD, this is reason enough, alone, to assign a 100 percent schedular rating for this condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

So, in this circumstance, where it is determined he is unemployable because of his PTSD, the Veteran is entitled to this maximum 100 percent rating although not all of the enumerated symptoms recited for this higher rating are shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Accordingly, the Board finds that the relevant medical and other evidence in the file shows the Veteran's PTSD has caused total occupational and social impairment since January 22, 2008, so as to in turn warrant assigning the highest possible rating of 100 percent since that date.  

There is no basis to further "stage" his rating under Fenderson or Hart because it was only as of that date in January 22, 2008 that he met the requirements for this higher 100 percent rating (as opposed to a 70 percent rating, itself, an increase from a prior 50 percent rating).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that this disability, prior to January 22, 2008, markedly interfered with the Veteran's ability to work, meaning above and beyond that contemplated by his now higher 70 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

From November 17, 2004 to January 21, 2008, a higher 70 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

But as of January 22, 2008, a higher 100 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As previously noted, the Veteran's claim for PTSD has been increased to 70 percent for the period dated from November 17, 2004 to January 21, 2008.  As such, the record raises a claim for entitlement to total disability based on individual unemployability from November 17, 2004 to January 21, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, VA must determine whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment during this time period.  It is noted that because a 100 percent rating has been granted effective January 22, 2008, the matter of entitlement to a TDIU disability rating during this period is moot.  38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim of entitlement to a TDIU disability rating from November 17, 2004 to January 21, 2008.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


